UNITED STATES DISTRICT COURT Do,
SOUTHERN DISTRICT OF NEW YORK

 

|
sd
Paul A. Levy, 7 FFR 1 4 2020 2020 40

Plaintiff,
20-cv-1196 (AJN)

—_V—-
ORDER
TD Ameritrade, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

This action was erroneously opened when Paul A. Levy filed a motion to intervene in
Caron v. TD Ameritrade, et al., 19-cv-9015. The Clerk of Court is respectfully directed to
transfer all filings in this action to 19-cv-9015, to close this case, and to refund Mr. Levy’s filing

fee. Chambers will mail a copy of this order to Mr. Levy and Mr. Caron and note their mailing

on the docket.

SO ORDERED.

Dated: February (4, 2020 \ \\

New York, New York

 

ALISON J. NATHAN
United States District Judge

 

 
